 III the Matter Of WILLIAM SPENCER, DOING BUSINESS AS ALLIANCERUBBER COMPANYandUNITEDRUBBER,CORK, LINOLEUM & PLASTICWORKERS OFAMERICA, INTERNATIONAL UNIO_\`, C. I. O.Case No. 8-C4,006.-Decided March 3, 1948Mr. John A. Hull, Jr.,for the Board.Mr. Peter DiLeone,of Cleveland,Ohio, andMr. J.B. Blunnzenstiel,of Alliance,Ohio, for the respondent.Mr. G. P.Maher,of Akron, Ohio, for the Union.DECISIONANDORDEROn April 25, 1947, Trial Examiner A. Bruce Hunt issued his Inter-mediate Report in the above-entitled proceeding, finding that the re-spondent,William Spencer, doing business as Alliance Rubber Com-pany, had engaged in and was engaging in certain unfair labor prac-tices, and recommending that he cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the respondent filed exceptionsand ft supporting brief.The Board has considered the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Theiulings are hereby affirmed.The Board has considered the Internle-dlate Report, the exceptions and brief filed by the respondent, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the additions andmodifications set forth below.'The record shows that, shortly after the Union appeared in theplant in June 1946, William Spencer, the principal owner and man-ager of the business, delivered a speech to all the employees in theplant.Although the precise language used is not in evidence, therecord reveals, as the Trial Examiner substantially found, that Spen-1The provisions of Section 8 (1) of the National Labor Relations Act, which the TiialExaminer herein found were violated, are continued in Section 8 (a) (1) of the Act asamended by the Labor Management Relations Act, 1947.76 N. L. R. B., No. 82514 ALLIANCE RUBBER COMPAN Y515eer's remarks were calculated to impress the employees with the factthat the Union was an unnecessary "outside influence" which he pre-ferred not to have in his plant.At the end of his speech, Spencerpolled the employees on the issue of whether or not he should "stepout completely and let the business go on its own power."On these facts, we agree with the Trial Examiner that respondent'stotal conduct in this respect was coercive and violative of the provisionsof Section 8 (1) of the Act. In our opinion, the poll and Spencer'sremarks immediately preceding it could only convey one meaning ofthe employees, that is, that in the event they chose the union theywould be faced with the cessation of operations in the plant, and-theconsequent loss of employment.Although it is true that an employermay cease operating his business at will, he may not threaten to do soin order to coerce his employees in their decisions regarding unionorganization.The choice as to whether employees wish to engage incollective bargaining is one for the employees alone; and an employermay not use his economic power to affect the employees' exercise oftheir independent judgment with respect thereto.As the UnitedStates Circuit Court of Appeals for the Sixth Circuit has stated :a threat of prediction that [a plant] might close if unionized,must necessarily affect the judgment of its employees andinterfere with their freedom of choice=TILE REMEDYBecause of the respondent's unlawful conduct in threatening itsemployees with economic reprisals should they join the union, and ininterrogating them with respect to their union activities, we are con-vinced and find that the unfair labor practices found are persuasivelyrelated to other unfair labor practices proscribed by the Act, and thata danger of their commission in the future is to be anticipated fromthe course of the respondent's conduct in the past.The preventivepurpose of the Act will be thwarted unless our order is coextensive withthe threat.In order, therefore, to make effective the interdependentguarantees of Section 7 to prevent a recurrence of unfair labor prac-tices, and therefore minimize strife which burdens and obstructscommerce and thus effectuate the policies of the Act, we shall orderrespondent to cease and desist from not only engaging in the unfairlabor practices found, but in any other manner infringing upon therights guaranteed in Section 7 of the Act.IAtlasUnderwear CompanyvN. L R. B,116 F (2d) 1020, 1023 (C C A. 6)See alsoN. L R. Bv AshevilleHosiery Company,108 F (2d) 288,291, 292(C. C A 4) , NL. R B.v. Blair Quarries,Inc,152 F (2d) 25, 26 (C C A 4).781902-48-vol 7634 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondent, William Spencer,doing business as Alliance Rubber Company, Alliance, Ohio, and hisagents, successors, and assigns shall1.Cease and desist from :(a)Threatening to increase the work load of employees should theyjoin the union; threatening to discharge employees who join labororganizations; threatening to move the operations of the plant toanother State should the employees join a labor organization; askingthe employees to vote upon the question of whether they prefer toforego their rights under the Act, in order to insure the continuedoperation of the plant;(b) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Rubber, Cork, Linoleum^CPlasticWorkers of America, International Union, affiliated withthe Congress of Industrial Organizations, or any other labor organi-zation, to bargain collectively through representatives of their ownchoosing, or to engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection, as guaranteed inSection 7 of the Act.2.Take the following affirmative action, which the Board finds, willeffectuate the policies of the Act :(a) Post at his plant in Alliance, Ohio, copies of the notice attachedto the Intermediate Report and marked "Appendix A." 3 Copies ofthe notice, to be furnished by the Regional Director for the EighthRegion, shall, after being duly signed by the respondent or his repre-sentatives, be posted by the respondent immediately upon receiptthereof, and maintained by him for at least sixty (60) consecutivedays thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the respondent to insure that said notices are not altered,defaced, or covered by any other material ;(b)Notify the Regional Director for the Eighth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.'Said notice, however, shall be, and it hereby is, amended by striking from the firstparagraph thereof the words "The recommendations of a Trial Examiner" and substitutingin lieu thereof the words "A Decision and Oider" and by striking from the last paragraphthereof the void "like" and substituting in lieu thereof the word "other"In the eventthis Order is enforced by decree of a Circuit Court of Appeals there shall he inserted beforethe words "A Decision and Order," the words, "A decree of the United States Circuit Courtof Appeals enforcing" ALLIANCE RUBBER COMPANYINTERMEDIATE REPORT517Al?. John A Hall, Ji,for the BoardMr Peter 1lrLeovc,of Cleveland, Ohio, andMr. J B. Blavienstael,of AllianceOhio, for the respondent.Mr. U. P Maher,of Akron, Ohio, for the Union.STATEMENT OF THE CASEUpon an amended charge duly filed by United Rubber, Cork, Linoleum & PlasticWorkers of America, International Union, affiliated with the Congress of In-dustrial Organizations, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for the Eighth Region(Cleveland, Ohio), issued its complaint dated March 14, 1947, against WilliamSpencer, an individual doing business as Alliance Rubber Company, Alliance, Ohio,herein called the respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning ofSection 8 (1) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the ActCopies of the complaint, together with noticeof hearing thereon, were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat by deprecating the Union and labor organizations in general, by urging,persuading, and ordering the employees to withdraw their moon membershipand to discontinue their union activity, by threatening to close the plant andto move his operations to the State of Arkansas because of the employees' unionmembership and activities, by threatening to lay off the employees because of theirunion membership and activities, by threatening to reduce wage rates and towithdraw other economic benefits and privileges previously enjoyed, by threaten-ing to increase production quotas if the employees continued their union activities,by questioning and polling the employees as to their union membership andactivities, and by requiring the employees to listen to an address vilifying anddeprecating the Union, the respondent interfered with, restrained, and coerced,and is interfering with, restraining, and coercing his employees in the exercise ofthe rights guaranteed in Section 7 of the Act.On March 19, 1947,-the respondent filed his answer, admitting certain allega-tions of the complaint concerning his business activities, but denying that lie hadengaged in unfair labor practices.Pursuant to notice, a hearing was held in Alliance, Ohio, on March 31, 1947,before the undersigned, the Trial Examiner designated by the Chief TrialExaminerThe Board and the respondent were represented by counsel, and theUnion by a representative, and all participated in the hearingFull opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the close of the Board's case,the respondent moved that the complaint be dismissed upon the ground that theevidence of the Board (lid not establisha prima faciecase.This motion wasdenied by the undersignedAt the close of the hearing, the respondent againmoved that the complaint be dismissed, and this motion was taken under advise-ment by the undersigned It is hereby denied. Counsel for the Board moved toconform the pleadings to the proof as to formal matters, and this motion wasgranted without objectionThe parties (lid not avail themselves of an oppor-tunity to argue orally before the undersigned after the presentation of all theevidence, but, pursuant to leave granted at the hearing, on April 14, 1947, therespondent filed a brief with the undersigned. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, and from his observation of the witnesses,the undersigned makes thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, William Spencer, is an individual doing business as AllianceRubber Company.He operates a plant at Alliance, Ohio, where he is engagedin the manufacture of rubber bands.During the year 1946, the respondent pur-chased raw materials, principally rubber, valued in excess of $75,000, of whichmore than 70 percent was shipped to the plant from points outside the State ofOhio.During the same year, the respondent manufactured finished productsvalued in excess of $250,000, of which more than 00 percent ^^ as shipped to pointsoutside the State of Ohio. The respondent concedes that he is engaged in com-merce within the meaning of the Act.IITHEORGANIZATION INVOLVEDUnited Rubber, Cork, Linoleum & Plastic Workers of America, InternationalUnion, affiliated with the Congress of Industrial Organizations. is a labor organ-ization admitting to membership employees of the respondentIII. 'IIIE UNFAIR LAiOR PRACTICESA The clironologyof eventsOn, or about June 20, 1946, the Union commenced a campaign to organize therespondent's employeesOn June 27 and within the next several days, FloydBourne, a supervisory employee, made certain remarks to various employees, andon July 10 the respondent, Spencer, made an address to the employeesTheproblems presented here are to determine what Bourne and Spencer said, whethertheir remarks were in violation of the Act and, if so, whether the respondent isbound by the remarks of BourneThe respondent concedes, of course, that lieis bound by his own statements to the employeesDuring June 1946, the respondent operated three shifts., On June 27, Bourne,whose duties and position are discussed below, called to a small office in the plantthe 10 to 12 women on the second shift and talked to them about the Union.Theyceased work to listen to his remarks and were compensated for the time so spent.Bourne told the employees that be had heard of the organizing activity and thatsuch activity would be unsuccessful "so long as he had anything to do with it "He stated also that, if the activity were successful, he would "ride" the employeesand work them "to death," that the employees who joined the Union would bedischarged and replaced by individuals who would work fora lesser wage, or thatthe plant would be moved to Arkansas, where the respondent maintains executiveoffices and engages in certain experimental work.He suggested that, if the em-ployees desire to organize, they should consider the formation of a "shop unionHis language, at times, was profane.Within several days after the above event, Bourne called the same employeesto the office and conferred with them individually.He polled them as to theirattitude toward the Union and made written notes on their responsesBourne, ALLIANCE RUBBER COMPANY519a witness for the respondent, testified that his conduct on this occasion was toascertain whether the employees had applied for membership in the Union.'At the time of Bourne's acts above described, and for approximately 2 monthsprior thereto, the respondent, Spencer, was in Arkansas.He returned to theplant about July 2.His arrival there followed within a day or two the receipt bythe respondent's officials of a letter from the Board's Regional Office informingthem that charges had been filed by the Union. On July 10, Spencer addressedthe employees, who were assembled in the plant to hear him and who were paidtheir regular wages for the time so spent.Although a shorthand reporter waspresent and recorded Spencer's remarks, the respondent's counsel stated at thehearing that there was no transcript of the address, and it is necessary, therefore,to consider the testimony.According to Harold Newshutz, an employee who testified for the Board,Spencer commenced his address by mentioning the Act and the fact that itcontains certain penal provisions in Section 12, remarking that "if he went tojail,why, he hoped one of the girls would bring hiin some coffee . . .Newshutz testified further that Spencer told the employees that during thedepression lie had endeavored "to keep the factory going" in order that theemployees might not be on "the bread lines," that he would "put forth his bestefforts to build the business up," that he had made provisions in his will so thatthe employees would be protected upon his death, that lie had been a member ofseveral labor organizations, that he "starts to rebel" when he is told "what to do"by someone who does not keep as many notes on the business as he keeps, andthat lie asked for a vote by the employees at the end of the address.Newshutzunderstood from Spencer's address that Spencer meaht to inform the employeesthat the business had piogressed well in the past and that, in the absence of''outside interference" in the form of a labor organization, similar progresscould be made in the tutui eSpencer's testimony varies from that of Newshutz.He testified that he madea few preliminary remarks to the employees, expressing pleasure at having re-turned to the plant, that he spoke of his interest in their welfare and of theircooperation with him, of the difficulties in securing raw materials and producing1The findings respecting the remai ks of Bourne to the employees as a group are basedupon the reliable testimony of witnesses for the BoardBourne's testimonyis inconflicttherewith, but is uni eliable and not of such probative valueas towarrant rejection of theBoard's evidenceBouine testified that the employees regarded hum as an "advisory coin-mittee or something," that a number of then had come to him for advice about the Union,that he had informed them that lie was without "authority ' and could not tell them whatto do, and that he had told them also that lie had gained nothing fi om his ov n membershipin labor organizations on earlier occasionsBourne testified also that the employees werespending so much time in discussing the Union that he believed a meeting should be calledso that they could "have it out, andgo back to work."Having called the meet-ing for this purpose, according to Bourne. lie tried toexplain"the good points" and "thebad points ' to the employees.Boui ne did not relate what he told the employees in thatconnection, however, but lie denied that he told them to resign fiorn the Union, or not tojoinitand that he told them that the operations would be moved to Arkansas, that thosewho Joined the Union would be laid off or given wagereductions,and that their woik loadswould be increasedThe undersigned is unable to accept these denials. In viewof Bourne'sfailure to relate his oimn iersion of the remaiks to the employees, his admission that bedid not regard the Union with favoi, and the fact that lie thereafter polled the employeesto ascertain their attitude, it is clear that he was not a disinterested supervisor who soughtonly to give the eniplovees "the good points" and "the bad points "The undersignedmust reject Bouine's testimony in favor of that given by the Board's witnesses, who createdtrustworthy and credible appearances 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDa satisfactory product, of the national debt, and of `outside influences'Spencer testified also that he made reference to the various written notes whichhe had made in connection with the business and "for the benefit of the em-ployees," and that he told them of his prior connections with labor organizations.He acknowledged that he "asked for a vote of confidence," the employees tovote by a show of hands upon the question of whether they wished him "togo ahead and manage the situation "Another witness who testified for the respondent concerning Spencer's addressis Joseph J. Kunes, the personnel director, purchasing agent, and administrativeassistant to SpencerKunes testified in general about the remarks and, inparticular, that Spencer's i efei ence to his will was a statement that he hadmade provisions for the continued operation of the business after his death"so that somebody else couldn't move in and perhaps take over and throw them[the employees] out of jobs," that Spencer made a reference to his union member-ship in days past, that he may have "said he hoped I e wasn't violating the Actby talking to employees," and that there was a "vote of confidence" after Spencer"asked if they wanted him to step out completely and let the business go alongon its own power, or whether they wanted him to,remain at the helm "Upon all the evidence, and particularly upon that detailed above, the under-signed finds that Spencer talked to the employees about the operation of thebusiness and the difficulties incident thereto, that he spoke of "outside influences,"saying that he "starts to rebel" when lie is told "what to do" by someone whodoes not make as many notes on the business as be makes himself, and that thereference to "outside influences" clearly ', as a reference to the organization ofthe employees then under way. The undersigned finds further that Spencer,the sole owner and operator of the business, expressed to the employees an in-terest in their welfare, saying that he had provided for such interest to be mani-fested in the form of job security even after his death, and that he asked theemployees to vote upon the question of whether they wished him to step asideas the operator of the business.B ConclusionsAs stated above, the first issue presented is whether the remarks of Bourneand Spencer are proscribed by the Act In the instance of Bourne, the answerismanifestHis remarks to the employees as a group were patently anti-union and coercive, and the law is so well settled and voluminous as not torequire citation of authority.Moreover, his questioning and polling of em-ployees individually as to their attitude toward the Union is a type of conductby employers which the Board and the Courts have never condoned. Therefore,the real question as respects Bourne is whether the respondent is chargeablewith his conduct, and a determination of this issue requires a discussion of(1)Bourne's various duties and responsibilities at the plant, and (2) whetherthere is merit in the respondent's contention that Bourne was disciplined forsaid conduct so that the respondent has purged himself of any unfair laborpractices which Bourne may have committed,2 Spencei testified, however, that in speaking of "outside influences" lie had in mind thatccitam trade secrets and articles of the business had been stolen, that he had experienceddomestic difficulties, that certain persons tavored the operation of the business by his wife,and that the nation might be "captured" by "Joe Stalin " Spencer acknowledged thatlie did not inform the employees of what lie had in mind in referring to "outside influences"since, as lie testified, he "felt" that because of past remarks the "older employees" wouldunderstand himThere were present, however, "very many new employees " ALLIANCE RUBBER COMPANY521The respondent asserts that at the time of Bourne's conduct he was a workingforeman in charge of the "mill room," a division within the plant, that he hadno supervisory authority over the girls to whom he spoke, and that he was with-out authority to hire or discharge or to recommend such action. For a periodduring the war the plant was closed, but it was reopened during August 1944During the following October, Bourne was employed.He was given completesupervision of production operations and he exercised the authority to hireAbout 13 or 14 months later, in late 194:"n, certain foremen were employed,and they assumed some of the duties which had been performed by Bourne.During April 1946, about 2 months before the conduct of Bourne consideredherein, the respondent employed Kunes as personnel director, purchasing agent,and administrative assistant to Spencer.At that time, according to Spencer,Bourne became a working foreman in the mill room.Kunes testified that Bourne was a working foreman in the mill room whenhe,Kunes, was employed, and that he assumed "fall authority over hiring andtiring, layoffs, and everything pertaining to personnel "His testimony as tohis duties is supported by that of Spencer, who testified that Kunes was "Per-sonnel director and in charge of eniplo^ ees." It appears, then efore, that Kunesassumed certain personnel duties formerly handled by Bourne, but it does notappear that Kunes relieved Bourne of the latter's production dutiesindeed,Newshutz, a witness who testified credibly I'm the Board, testified that he wasemployed subsequent to the employment of Kunes, that at an indefinite timeafter his employment a "supervision chart" bearing the approval of Spencerwas placed upon the bulletin boas d, that tile chart remained posted for a periodof at least 4 weeks, that the name of Bourne appealed on the chart as "Worksmanager," and that the name of Kunes appeared thereon with authority overthe office principally.The respondent otfered no evidence to establish thatNewshutz's recollection of the chart was in error, nor (lid the respondentproduce the chart itself, but Kunes testified that on July 19, subsequent to thereturn of Spencer from Arkansas, a notice was placed on the bulletin boardto the effect that Spencer was assuming charge of operations and that the"chart" was thereby canceledIn addition to the credible and uncontradtctedevidence that the respondent held out Bourne to the employees as "Woi ks man.t-ger" during the period in question, there is the reliable evidence of witnesses forthe Board that they regarded Bourne as superintendent of the plant and thatlie informed one of them, Joan Itulil, that "he was taking Alr. Spencer's place,and he just had full charge of the entire plant." sThe undersigned finds that at all times material herein the respondent heldout Bourne to the employees as "Works manager" with authority over productionoperations, and that Bourne was a supervisory employee of such status as tomake his anti-union conduct attributable to the respondentWe turn, therefore,to the question of whether the respondent has absolved himself of responsibilityfor Bourne's conduct.3The respondent argues that on April 26 a notice was posted for the attention of theemployees,informing them of Runes' employment as personnel director "in full chargeof employees"Runes' testimony that the employees"should have known"that Bourne"had no more authority"thereafter is a conclusion which is unsupported by the testimonyconcerning the noticeRunes testified that lie could not recall that the employees wereinformed at that time of any specific ieduction in Bourne's duties, and it is clear that thechart remained posted.Moreover, Spencer testified that the notice of April 26 was to theeffect that Runes had been employed,and that the next notice to the employees was thatof July 19 in which Spencer informed the employees that he was taking "complete charge"and that Runes would remain as personnel manager and purchasing agent. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDKunes, who testifiedthat Bourne earned $460 per month as a working foremanin the mill room at the time ofKunes'employment, testified also that he remon-strated with Bourne for having talked with the employees, that he did not haveauthority to decreaseBourne's remuneration,that Spencer "resented" the occur-rences,and that, after the return of Spencer,Bournewas reduced to the statusof an ordinary employee at $1.35 per hour.At an undisclosed date thereafter,according to Kunes, Bourne again was made a working foreman in the mill roomand hisremuneration was increased to $1.60 per hour.The reason for the demo-tion, so Kunes testified, was that Bourne had tallied to eniplo^ees outside hisjurisdiction, i, e., to girls who were not employed in the mill room, and that Bournewas without authority to discuss the Union with thewBoutne's demotion,according to Kunes, was made known to the employees in the notice of July 19in which Spencer informed them that he was taking charge of operations, but theemployees were not informed of the reason for Bourne's demotionKunes testi-fied that Spencer told him the reason for the demotion, but that lie believed it wassufficient to notify the employees of the fact without the necessity of informingthem of thereason.Spencer's testimonydoesnot support that of KunesSpencer did not testify,for instance, that he "resented" Bourne's conduct and consequently demoted himwith a decrease in salary. Instead, Spencer testified that he was advised thatBourne "had stepped out of bounds to talk to the employees," that he did notknow, however, that Bourne had talked to them about union activities, althoughhe thought that such had been the subject, and that he did not confer with Bourneabout thematter.Spencer testified fuither that the decrease in salary had beena matter "left over from" Spencer's previous visit to the plant at the time of Kunes'employment in April, which he had not handled then because he hadbeen"rushedto leave."In addition, Spencer did not testify that Bourne was reduced to thestatus of an ordinary employee at any time.The respondent's positionis that Bourne was disciplined for having talked w iththe employees about their union activities anti having polled them on their attitudetoward the Union, and that the respondent thereby absolved himself of respon-sibility for Bourne's conduct.The recoid does not support this contention.It is clear from Spencer's testimony, for instance, that the decrease in salary forBourne from $460 per month to $135 per hour. which became effective on July15, 1946, was not a matter arising from Bourne's conduct, but instead was a matter"left ovei" from the tune of hones' employment. Too, Spencer could not havedemoted Boui ne for talking with the employees about the Union since he testifiedthat lie did not know, but only thought, that such had been the subject matter ofBourne's remarks.Finally, the employees were not advised of the alleged reasonfor Bourne's demotion and decrease in salary, and the respondent took no stepsto inform them that he repudiated Bourne's conduct and that they couldexercisetheir rights under the Act without fear of discrimination at his hands.Theundersigned finds that the respondent has not absolved himself of responsibilityfor Bourne's conduct 4 and that it is immaterial that Bourne was without expressauthorization from the respondent to so conducthimself aICfIfJ HeinzCov.NL R B,311 U S 514, 521,61 S Ct 320.323, wheiciii theCourt said,"petitioner,when advised of the participation of his supervising em-ployees in the organization campaign,took no steps, so far as appears,to notify the em-ployees that those activitieswereunauthorized,or to correct the impression of the employeesthat support of the Union was not favored by petitioner and would result in reprisals "IntcmiiationalAcsoeiatioaof Machinists,etc v.N L. RB,311 U S.72, 61 S. Ct 83T1J HeinzCo v N LR B,footnote 4. ALLIANCE RUBBER COMPANY523Turning next to Spencer's address to the employees, it is clear that he did notutilize the, occasion as one in which to repudiate the recent conduct of Bourne,or in which to assure the employees of his willingness to abide by the requirementsof the-Act.Instead, he expressed the hope that his remarks would not be in viola-tion of the Act's provisions and, after making known his objection to "outsideinfluences," he asked the employees to vote upon the question of whether theywished him to step aside as the operator of the business.The respondent arguesthat his remarks were in the realm of free speech. The undersigned does notagree.No doubt many of his individual statements were privileged, but not hisconduct in asking the employees to vote.That issue, whether he should "stepout completely and let the business go along on its own power," when raised underthe circumstances present here where union activities were under way and therespondent was the sole operator of the plant, was clearly to pose the questionof whether the employees preferred to forego their rights under the Act in orderto assure the continuance of their jobs.Such conduct on the part of an employeris patently coerciveIt is not an appeal to reason, but to fear.'Therefore, it isnot privileged, and, contrary to the respondent's contention, it is immaterial thatthe employees were not actually subjected to discrimination, or were not told inexact and precise language that they were not free to join the Union.The undersigned finds that by the remarks of Spencer and Bourne to the em-ployees, and by Bourne's polling the employees on their attitude toward the Union,the respondent interfered with, restrained, and coerced the employees in the exer-cise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PR.\CTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a,close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V THE REMEDYHaving foundthatthe respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that he cease and desist therefrom andthat he take certain affirmative action designed to effectuate the policies ofthe Act.Upon the basis of the above findings of fact, and upon the entire record inthe case,the undersigned makes the following :CONCLUSIONS OF LAW1.United Rubber, Cork, Linoleum & Plastic Workers of America, Interna-tional Union, affiliated with the Congress of Industrial Organizations, is a labororganization within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing his employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(1) of the Act.N. L. R. B.V.West Kentucky Coal Company,152 F.(2d) 198(C C. A. 6) 524DECISIONS OF NATIONAL LABOR RELATIONS BOARD3The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed hereby recommends that the respondent, William Spencer, an individualdoing business as Alliance Rubber Company, his officers, agents, successors,and assigns shall:1.Cease and desist from threatening to increase the work load of employees,to discharge employ ees who join labor organizations, and to move the opera-tions of the plant to another State, ttoni asking the employees to vote uponthe question of whether they prefer to forego their rights under the Act, inorder to assure the continued operation of the plant, and in any like mannerinterferingwith, restraining, or coercing his employees in the exercise ofthe right to self-organization, to form labor organizations, to join or assistUnited Rubber, Cork, Linoleum & Plastic Workers of America, InternationalUnion, affiliated with the Congress of Industrial Organizations, or any otherlabor organization, to bargain collectively through representatives of their ownchoosing, or to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed in Section 7 of theAct2.Take the following atlas ntative action which the undersigned finds willeffectuate the policies of the Act:(a) Post at its plant in Alliance, Ohio, copies of the notice attached heretoand marked "Appendix A " Copies of the notice, to be furnished by the RegionalDirector for the Eighth Region, shall, after being duly signed by the respond-ent's representative, be posted by the respondent immediately upon receiptthereof, and maintained by him for at least sixty (60) consecutive days there-after, in conspicuous places, including all places where notices to employeesare customarily postedReasonable steps shall be taken by the respondem,to insure that said notices ate not altered, defaced, or covered by any othermaterials; and(b)File with the Regional Director for the Eighth Region within ten (10)days from the receipt of this Intermediate Report, a report in writing. settingforth in detail the manner and foam in'which the respondent has compliedwith the foregoing recommendationsIt is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that he will comply with the foregoing recommendations, the NationalLabor Relations Boai d issue an order requiring the respondent to take the actionaforesaidAs provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of service ofthe order transferring the case to the Board, pursuant to Section 203.38 of saidRules and Regulations, file with the Board, Rochambeau Building, Washington 25,D C., an original and four copies of a statement in writing setting forth suchexceptions to the intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof ; and anyparty or counsel for the Board may, within the same period, file an original ALLIANCERUBBER COMPANY525and four copies of a brief in support of the Intermediate Report Immediatelyupon the filing of such statement of exceptions and/or briefs, the party or counselfor the Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Regional Director.Proof of service on theother parties of all papers filed with the Board shall be promptly made as requiredby Section 203 655.As further provided in said Section 203 39, should any partydesire permission to gigue orally before the Board, request therefor must be madeinwriting to the Board within ten (10) (lays from the date of service of theorder transferring the case to the BoardA BRUCE HUNT,Trial E:rani'iner.Dated April 2;. 1947APPENDIX ANoilcE TO Ai.i, EMPloYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in ordet to effectuate the policies of the National LaborRelations Act. II e hei ebb notity our employees that :WE WILL NOT threaten to increase the work load of employees because oftheir union membership or activities, nor will we threaten to discharge enI-ployees who join labor organizations, nor will we threaten to move theoperations of this plant to another StateWE WILL NOT ask the employees to vote upon the question of whether theyare willing to forego their rights under the National Labor Relations Act inorder to assure the continued operation of the plant.employees in the exercise of the right to self-organization, to form labororganizations, to join or assist UNrrED RUBBER, CORK, LINOLEUM & PLASTICWORKERS OF AMERICA, INTERNATIONAL UNION, afiuhated with the CONGRESS OFINDUSTRIAL ORGANIZATIONS, or any other labor organization, to bargain col-lectively through representatives of their own choosing, or to engage in con-certed activities for the purpose of collective bargaining or other mutual aidor protection.ALLIANCE RUBBER COMPANY,Employer.By -------------------------------(Representative)(Title)Dated ------------------------This notice must remain posted for 60 clays from the date hereof and must notbe altered, defaced, or covered by any other material